  Case: 4:19-cv-01934-DDN Doc. #: 1 Filed: 07/15/19 Page: 1 of 11 PageID #: 1



                        UNITED STATES DISTRICT COURT

           EASTERN DISTRICT OF MISSOURI – EASTERN DIVISION

                                             )
CHUBB NATIONAL INSURANCE                     )
COMPANY as assignee of Terence Block         )
and Susan Block,                             )
                                             )
                     Plaintiff,              )
                                             )
v.                                           )         Case No. 4:19-cv-1934
                                             )
SONESTA INTERNATIONAL HOTELS
                                             )
CORPORATION d/b/a CHASE PARK
                                             )         JURY TRIAL DEMANDED
PLAZA ROYAL SONESTA, and DAVID
                                             )
KOHLASCH,
                                             )
                                             )
                     Defendants.
                                             )
                                             )

                          COMPLAINT AND JURY DEMAND

                                       PARTIES

      COMES NOW Chubb National Insurance Company (“Chubb” or “Plaintiff”), by

and through its attorneys, Matthew G. Koehler and Brown & James, P.C., and for its

Complaint against Defendants Sonesta International Hotels Corporation d/b/a Chase

Park Plaza Royal Sonesta and David Kohlasch, states:

      1.     Plaintiff Chubb National Insurance Company (“Chubb”), proceeding as

assignee of Terence and Susan Block, is an Indiana corporation with a principal place of

business located at 202B Halls Mill Road, Whitehouse Station, New Jersey.
  Case: 4:19-cv-01934-DDN Doc. #: 1 Filed: 07/15/19 Page: 2 of 11 PageID #: 2



       2.       Defendant Sonesta International Hotels Corporation (“Sonesta”) d/b/a

Chase Park Plaza Royal Sonesta (“CPPRS”), is a Maryland corporation with a principal

place of business located at Two Newton Place, 255 Washington Street, Suite 300,

Newton, Massachusetts.

       3.       Upon information and belief, at all times material hereto, Sonesta owned,

operated, possessed, maintained, controlled, and/or managed CPPRS, a hotel located at

212 North Kingshighway Blvd., St. Louis, Missouri 63108.

       4.       Defendant David Kohlasch (“Kohlasch”) is an individual who, at all times

material hereto, was the general manager for CPPRS. Upon information and belief,

Kohlasch currently resides in Montgomery, New York 12549, and is the General Manager

of the Kartrite Hotel, located at 555 Resorts World Drive, Monticello, New York 12701.

                               JURISDICTION AND VENUE

       5.       The Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because

Chubb, Sonesta and Kohlasch are citizens of different states and the amount in

controversy exceeds $75,000.

       6.       This Court has jurisdiction over Sonesta because it regularly conducts

business in St. Louis and the incident at issue arose from its contacts within this

jurisdiction.




                                            -2-
  Case: 4:19-cv-01934-DDN Doc. #: 1 Filed: 07/15/19 Page: 3 of 11 PageID #: 3



       7.     This Court has jurisdiction over Kohlasch because the incident at issue

arose while he was the General Manager for the CPPRS and resided in Missouri, and the

incident at issue arose from his contacts within this jurisdiction.

       8.     Venue is proper in this judicial district pursuant 28 U.S.C. § 1391 and E.D.

Mo. L.R. 3-207(B) because the incident at issue occurred in St. Louis, Missouri.

                                          FACTS

       9.     Chubb’s insureds,      Terence       and Susan Block, own and occupy

condominium Units 1701 and 1801 located at 232 North Kingshighway Blvd., St. Louis,

Missouri.

       10.    The Block condominium units are part of the condominium complex

known as The Private Residences at Chase Park Plaza (“Private Residences”).

       11.    The Private Residences are part of a complex that includes the hotel owned,

operated, possessed, maintained, controlled, and/or managed by Sonesta and known as

CPPRS.

       12.    The Private Residences are part of the Park Plaza Condominium

Association. (“Condominium Association”).

       13.    The hotel and the Private Residences are part of the Park Plaza Master

Condominium Association.

       14.    The terraces outside of the residential condominium units are Master

Common Elements.



                                             -3-
  Case: 4:19-cv-01934-DDN Doc. #: 1 Filed: 07/15/19 Page: 4 of 11 PageID #: 4



       15.    Sonesta, voluntarily or pursuant to a contract or agreement, provided

inspection and maintenance services for the terraces of the residential condominium

units, including the drains.

       16.    Sonesta’s services included cleaning all terrace drains, including the terrace

drain outside Unit 1901, every 30 days.




                                      Unit 1901 Terrace Drain


       17.    The Condominium Association paid for the services Sonesta provided,

including the management and/or maintenance fees and/or expenses associated with

cleaning the terrace drains.

       18.    As part of his duties as the General Manager for CPPRS, Kohlasch was

responsible for ensuring that all terrace drains, including the terrace drain outside Unit

1901, were cleaned.




                                            -4-
  Case: 4:19-cv-01934-DDN Doc. #: 1 Filed: 07/15/19 Page: 5 of 11 PageID #: 5



        19.   Sonesta, acting through its agents, servants, subcontractors, and/or

employees, cleaned the terrace drains, including the terrace drain outside Unit 1901, in

late November/early December of 2017.

        20.   Because of neglect and/or oversight, Kohlasch failed to ensure that the

terrace drains, including the terrace drain outside Unit 1901, were cleaned after late

November/early December of 2017.

        21.   Because of neglect and/or oversight, Sonesta failed to clean the terrace

drains, including the terrace drain outside Unit 1901, after late November/early

December of 2017.

        22.   The Board brought the situation to Kohlasch’s attention. He represented

that “he would get to it” but never did.

        23.   Heavy rain impacted the St. Louis area on February 24, 2018.

        24.   The Unit 1901 terrace drain was covered with leaves and other debris, and

therefore not fully functional, when the heavy rain impacted the area on February 24,

2018.

        25.   Because Kohlasch failed to assign someone to clean the terrace drain

outside Unit 1901 as agreed and required, the terrace roof flooded causing water to flow

into and damage the Block condominium units below.




                                           -5-
  Case: 4:19-cv-01934-DDN Doc. #: 1 Filed: 07/15/19 Page: 6 of 11 PageID #: 6



      26.    Because Sonesta failed to clean the terrace drain outside Unit 1901 as agreed

and required, the terrace roof flooded causing water to flow into and damage the Block

condominium units below.




      27.    The Block condominium units would not have suffered any water

infiltration damage had Kohlasch ensured that the terrace drain outside Unit 1901 was

cleaned as agreed and required.

      28.    The Block condominium units would not have suffered any water

infiltration damage had Sonesta cleaned the terrace drain outside Unit 1901 as agreed and

required.

      29.    Chubb provided condominium insurance to the Blocks.

      30.    The Blocks submitted a claim to Chubb seeking recovery of their losses.

Chubb honored the claim and paid the Blocks $1,206,359.77.



                                           -6-
  Case: 4:19-cv-01934-DDN Doc. #: 1 Filed: 07/15/19 Page: 7 of 11 PageID #: 7



       31.    The Blocks assigned their rights against third parties to Chubb.

                           COUNT - NEGLIGENCE - SONESTA

       32.    Chubb incorporates the preceding paragraphs as if set forth at length.

       33.    Sonesta owed the Blocks a duty to exercise due and reasonable care in

providing services at the site. This including terrace drain cleaning every thirty days.

       34.    Sonesta knew or should have known that cleaning the terrace drains at

thirty day intervals was necessary to prevent damage to condominium owners.

       35.    Sonesta knew or should have known that if it failed to clean the terrace

drains on a timely basis, water would overflow the terraces and damage the

condominiums below.

       36.    Sonesta, acting through its agents, servants, subcontractors, and/or

employees, breached the duty of care it owed to the Blocks by:

              (a)     Failing to properly clean the terrace drains, including

              the terrace drain outside Unit 1901, in late November/early

              December 2017;

              (b)     Failing to exercise reasonable care in scheduling

              terrace drain cleanings after late November/early December

              2017;




                                            -7-
  Case: 4:19-cv-01934-DDN Doc. #: 1 Filed: 07/15/19 Page: 8 of 11 PageID #: 8



              (c)    Failing to exercise reasonable care to ensure proper

              staffing was available to perform terrace drain cleanings after

              late November/early December 2017;

              (d)    Failing to exercise reasonable care to ensure that

              terrace drains were cleaned at thirty day intervals;

              (e)    Failing to clean the terrace drain outside Unit 1901 after

              late November/early December 2017; and

              (f)    Failing to otherwise exercise due and reasonable care

              under the circumstances.

       37.    Sonesta’s negligent acts and/or omissions were a direct and proximate

cause of the flooding and resulting damage in the Block condominium units.

       38.    The Blocks suffered damage to their personal property, fixtures, and/or

alterations as well as extra expenses such as temporary living expenses, water mitigation

services, cleaning fees, debris removal, and inspection and/or testing services as a result

of the flooding.

       39.    Chubb paid the Blocks $1,206,359.77 for the damage sustained.

       WHEREFORE, Chubb, as assignee of the Blocks, requests that the Court enter

judgment in its favor and against Sonesta International Hotels Corporation d/b/a Chase

Park Plaza Royal Sonesta in the amount of $1,206,359.77, pre and post judgment interest,

costs, and such other relief as the Court deems equitable and just.



                                            -8-
  Case: 4:19-cv-01934-DDN Doc. #: 1 Filed: 07/15/19 Page: 9 of 11 PageID #: 9



                         COUNT II - NEGLIGENCE - KOHLASCH

       40.    Chubb incorporates the preceding paragraphs as if set forth at length.

       41.    Kohlasch owed the Blocks a duty to exercise due and reasonable care in

providing services at the site. This duty included terrace drain cleaning every thirty days.

       42.    Kohlasch knew or should have known that cleaning the terrace drains at

thirty day intervals was necessary to prevent damage to condominium owners.

       43.    Kohlasch assumed a duty – gratuitously and/or for compensation - to

ensure that the terrace drains were cleaned.

       44.    Kohlasch knew or should have known that if he failed to ensure that the

terrace drains were cleaned on a timely basis, water would overflow the terraces and

damage the condominiums below.

       45.    Kohlasch breached the duty of care he owed to the Blocks by:

              (a)     Failing to ensure that the terrace drains, including the

              terrace drain outside Unit 1901, were properly cleaned in late

              November/early December 2017;

              (b)     Failing to exercise reasonable care in scheduling

              terrace drain cleanings after late November/early December

              2017;




                                             -9-
 Case: 4:19-cv-01934-DDN Doc. #: 1 Filed: 07/15/19 Page: 10 of 11 PageID #: 10



              (c)    Failing to exercise reasonable care to ensure proper

              staffing was available to perform terrace drain cleanings after

              late November/early December 2017;

              (d)    Failing to exercise reasonable care to ensure that

              terrace drains were cleaned at thirty day intervals;

              (e)    Failing to ensure that the terrace drain outside Unit

              1901 was properly cleaned after late November/early

              December 2017; and

              (f)    Failing to otherwise exercise due and reasonable care

              under the circumstances.

       46.    Kohlasch’s negligent acts and/or omissions were a direct and proximate

cause of the flooding and resulting damage in the Block condominium units.

       47.    The Blocks suffered damage to their personal property, fixtures, and/or

alterations as well as extra expenses such as temporary living expenses, water mitigation

services, cleaning fees, debris removal, and inspection and/or testing services as a result

of the flooding.

       48.    Chubb paid the Blocks $1,206,359.77 for the damage sustained.

       WHEREFORE, Chubb, as assignee of the Blocks, requests that the Court enter

judgment in its favor and against David Kohlasch in the amount of $1,206,359.77, pre and

post judgment interest, costs, and such other relief as the Court deems equitable and just.



                                           -10-
Case: 4:19-cv-01934-DDN Doc. #: 1 Filed: 07/15/19 Page: 11 of 11 PageID #: 11



                                     JURY DEMAND

    Chubb respectfully requests a trial by jury.

                                               Respectfully submitted,

                                               BROWN & JAMES, P.C.

                                                  /s/ Matthew G. Koehler
                                               _________________________
                                               Matthew G. Koehler, MO #48760
                                               800 Market Street, Suite 1100
                                               St. Louis, Missouri 63101
                                               Phone: (314) 421-3400
                                               Fax: (314) 421-3128
                                               mkoehler@bjpc.com
                                               Attorneys for Plaintiff Chubb National
                                               Insurance Company




                                        -11-
